Case: 14-10951      Document: 00512957327         Page: 1    Date Filed: 03/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10951                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            March 4, 2015
FRANK BENES,                                                               Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

JO M. PUCKETT, In her individual capacity,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:13-CV-663



Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       Frank Benes, a long-time City of Dallas employee, was terminated from
the Dallas Water Utilities in early 2012. Throughout his career, Benes filed
numerous complaints to his superiors and to high-ranking city officials about
pay inequity based on his age and national origin. Benes also made numerous
allegations that certain Dallas Water Utilities projects were plagued by fraud


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10951    Document: 00512957327     Page: 2   Date Filed: 03/04/2015



                                 No. 14-10951
and waste.    Although an outside firm found that these allegations were
unsubstantiated, Benes continued to send complaints. In early January 2012,
Benes emailed the members of the Dallas City Council, again alleging misuse
of public funds, fraud, and other unethical activities related to the White Rock
Spillway project. The following day, Jo Puckett, the Director of the Dallas
Water Utilities, sent Benes a disciplinary notice for violating various personnel
rules, which explained that Benes could be terminated. After a hearing, Benes
was terminated.
      Benes brought this suit against Puckett and the City of Dallas alleging
federal civil rights claims based on First Amendment retaliation and state law
discrimination claims.     The district court granted summary judgment,
dismissing both claims. The only ruling that Benes challenges on appeal is the
grant of summary judgment in favor of Puckett on the federal claim, in which
the court found that she was entitled to qualified immunity.
                                       I.
      Frank Benes was hired in 1987 as a Water Technician with the Dallas
Water Utilities. After receiving his professional engineer certification in 1995,
Benes was promoted to the position of Senior Engineer.
      Beginning in the late 1990s, Benes’s career with the City was marked by
frequent complaints and grievances. In 1999, Benes brought a lawsuit against
the city claiming national origin and age discrimination, as well as retaliation,
which was dismissed at summary judgment. See Benes v. City of Dallas, 54
F. App’x 405 (5th Cir. 2002). After that, Benes repeatedly filed complaints with
his superiors requesting equity pay adjustments.            When those were
unsuccessful, he utilized the City’s grievance process and contacted its Human
Resources Director to request a formal hearing regarding “unfair employment
practices, retaliation, and discriminatory employment practices.” ROA 555.
Eventually, he began contacting Dallas city officials, including the Mayor and
                                       2
    Case: 14-10951    Document: 00512957327     Page: 3   Date Filed: 03/04/2015



                                 No. 14-10951
members of the City Council, to request that the City Auditor investigate
“possible fraud and serious violations.” ROA 549.
      In response, Jo Puckett, the Director of Dallas Water Utilities and a
frequent recipient of Benes’s complaints, notified Benes in August 2011 that
an outside firm was investigating his allegations of fraud and waste and that
an outside law firm was investigating his employment grievances. She also
instructed Benes to stop filing grievances related to the Dallas Water Utilities
projects that was being investigated. The investigation report was issued in
December 2011 and concluded that “none of the allegations of inappropriate
project practices, fraud or waste that were made by the individual who made
them are credible, true, or correct.” ROA 1253 (emphasis in original).
      The situation came to a head on January 10 and 11, 2012, when Benes
sent identical emails to all of the members of the Dallas City Council
requesting “assistance in investigating numerous occurrences of unauthorized
contract modifications, rule violations, misuse of public funds, potential fraud,
and other unethical activities at the Dallas Water Utilities.” ROA 1357. Benes
specifically alleged that dams that were supposed to have been built as part of
the White Rock Spillway project and to which $2 million had been allocated—
the subject of the earlier complaints found to be baseless by the outside firm—
were never built.
      On January 12, Puckett sent Benes a letter notifying him of possible
disciplinary action. The letter stated that Benes’s repeated complaints caused
“unnecessary disruption of the workplace,” that his use of his work computer
for personal business violated the Personnel Rules, and that Benes’s recent
contact with the Dallas City Council violated Puckett’s instruction against
filing grievances based on allegations of waste and fraud at Dallas Water
Utilities that had already been investigated.     See ROA 1714.      The notice
explained that Benes could be subject to termination, and a hearing was held
                                       3
     Case: 14-10951      Document: 00512957327         Page: 4    Date Filed: 03/04/2015



                                      No. 14-10951
the following week. After finding that “[n]othing [Benes] presented at the
hearing rebuts the evidence or mitigates the propriety of the discipline,” ROA
1721, Puckett terminated Benes for disruptive conduct arising from lodging
complaints about matters shown to be untrue, threatening conduct toward a
member of the Public Information Office, and use of City resources and
equipment to prepare personal grievances and complaints.                   Benes sought
administrative review of his termination but his appeal was terminated after
he failed to appear at the hearing.
       Benes filed suit under 42 U.S.C. § 1983 against Puckett and the City of
Dallas, 1 claiming they violated his First Amendment rights by terminating
him in retaliation for communicating with the City Council. 2 Benes later
conceded that the City of Dallas was not liable on the section 1983 claim and
therefore sought only to recover from Puckett in her individual capacity.
Puckett sought summary judgment. Concluding that Puckett acted in an
objectively    reasonable     manner      when      she   determined       that    Benes’s
communications were not protected speech, the district court found Puckett
was entitled to qualified immunity. Benes timely appeals.
                                            II.
       “The doctrine of qualified immunity shields ‘government officials
performing discretionary functions . . . from liability for civil damages insofar
as their conduct does not violate clearly established statutory or constitutional
rights of which a reasonable person would have known.’” Luna v. Mullenix,




       1 Benes originally sued only the City of Dallas but later was granted leave to add
Puckett as a defendant in her individual and official capacities.
       2 Benes also sued the City of Dallas for age and national origin discrimination under

the Texas Commission on Human Rights Act, but he does not appeal the district court’s
finding that those claims were time-barred and that “his behavior in voicing his
discrimination complaints was sufficiently disruptive to render [them] unprotected.” ROA
2127.
                                             4
    Case: 14-10951     Document: 00512957327     Page: 5   Date Filed: 03/04/2015



                                  No. 14-10951
773 F.3d 712, 718 (5th Cir. 2014) (en banc) (quoting Harlow v. Fitzgerald, 475
U.S. 800, 818 (1982)). We review a motion for summary judgment based on
qualified immunity following the familiar two-part immunity analysis, taken
in any order. See Pearson v. Callahan, 555 U.S. 223, 236 (2009) (reconsidering
the mandatory two-step procedure in Saucier v. Katz, 533 U.S. 194, 200
(2001)). The first issue is whether a constitutional right would have been
violated based on the evidence, drawing all inferences in favor of the plaintiff,
Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010); the second is whether
“the defendant’s actions violated clearly established statutory or constitutional
rights of which a reasonable person would have known.” Flores v. City of
Palacios, 381 F.3d 391, 395 (5th Cir. 2004) (citations omitted).
      A right is clearly established when “[t]he contours of that right [are]
sufficiently clear that a reasonable official would understand that what he is
doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987). To
determine whether a right is clearly established, courts must not define the
law at a “high level of generality.” Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2084
(2011). An issue does “not require a case directly on point” to be clearly
established, “but existing precedent must have placed the statutory or
constitutional question beyond debate.” Id. at 2083 (citations omitted). In the
absence of controlling authority, an issue should only be considered clearly
established if it is supported by a “robust ‘consensus of cases of persuasive
authority.’” Id. at 2084 (quoting Wilson v. Layne, 526 U.S. 603, 617 (1999)).
“The central concept is that of ‘fair warning’: The law can be clearly established
‘despite notable factual distinctions between the precedents relied on and the
cases then before the Court, so long as the prior decisions gave reasonable
warning that the conduct then at issue violated constitutional rights.” Kinney
v. Weaver, 367 F.3d 337, 350 (5th Cir. 2004) (en banc) (quoting Hope v. Pelzer,
536 U.S. 730, 740 (2002)).
                                        5
     Case: 14-10951        Document: 00512957327          Page: 6     Date Filed: 03/04/2015



                                        No. 14-10951
                                              III.
       As a general matter, the right of public employees to be free from
retaliation when exercising First Amendment speech rights is well established.
See Pickering v. Bd. of Educ. of Twp. High Sch. Dist. 205, Will Cnty., Ill., 391
U.S. 563, 574 (1968). But that right is subject to a number of qualifications.
Perhaps most well-known is the principle that the public employer’s interest
in “promoting the efficiency of the public services it performs through its
employees” may outweigh the speech interest. Williams v. Dallas Ind. Sch.
Dist., 480 F.3d 689, 691–92 (5th Cir. 2007); Pickering, 391 U.S. at 568 (“The
problem in any case is to arrive at a balance between the interests of the
[employee], as a citizen, in commenting upon matters of public concern and the
interest of the State, as an employer, in promoting the efficiency of the public
services it performs through its employees.”). But even before getting to that
balancing test, the plaintiff must establish that his speech was on a matter of
public concern. See Williams, 480 F.3d at 692. And the Supreme Court has
recently emphasized that speech made pursuant to a worker’s “official duties”
is not protected. Id. (citing Garcetti v. Ceballos, 547 U.S. 410, 421–22 (2006));
see also Davis, 518 F.3d at 312 (“[I]t is clear that Garcetti added a threshold
layer to our previous analysis. Under Garcetti, we must shift our focus from
the content of the speech to the role the speaker occupied when he said it.”
(internal citation omitted)). This Garcetti requirement was the basis for the
district court’s finding that Puckett was entitled to qualified immunity.
       We thus focus our inquiry on whether it was objectively reasonable for
Puckett to conclude that Benes’s emails to the Dallas City Council relating to
the White Rock Spillway project 3 were made in his capacity as a public



       3The district court noted that although Benes filed numerous other complaints and
grievances, the emails to the City Council were the subject of his free speech retaliation claim.
                                               6
    Case: 14-10951    Document: 00512957327     Page: 7   Date Filed: 03/04/2015



                                 No. 14-10951
employee.    As the district court noted, “[t]here is no bright line rule for
determining whether an employee acts in his official capacity or in his capacity
as a citizen.” ROA 2124; see also Williams, 480 F.3d at 692 (recognizing that
Garcetti “did not explicate what it means to speak ‘pursuant to’ one’s ‘official
duties’”).   Garcetti did set forth, however, a number of relevant factors
including: whether the employee expressed views inside the office or publicly;
the subject matter of the relevant communication; and, most importantly,
whether or not the statements were made pursuant to an official duty.
Garcetti, 547 U.S. at 420–21.
      Other cases interpreting Garcetti provide additional guidance. Speech
that is made in the course of performing or fulfilling job responsibilities is
likely unprotected. See Williams, 480 F.3d 693 (“Job-required speech is not
protected.”). Even so, the “First Amendment protects some expressions related
to the speaker’s job,” and neither a job description nor the fact that the speech
related to the subject matter of the employment is dispositive. Garcetti, 547
U.S. at 421; see also Charles v. Grief, 522 F.3d 508, 514 (5th Cir. 2008) (noting
that employee’s emails “concerned topics far removed from the realm of—and
unrelated to—any conceivable job duties,” which pointed in favor of First
Amendment protection). The district court weighed these considerations to
determine whether Benes acted in his official capacity or as a private citizen
when he emailed members of the Dallas City Council.
      Several facts weigh in favor of finding that Benes wrote the email in his
professional capacity. First, his email discussed the White Rock Spillway, a
project in which he was professionally involved as an engineer. It explained
that he “was directly responsible for these projects” and was the “City’s
designated representative, operation’s Senior Engineer, and the final
‘customer’ for the projects in question.” ROA 1357; see Garcetti, 547 U.S. at
421 (finding expressions made pursuant to official duties generally
                                       7
    Case: 14-10951    Document: 00512957327     Page: 8   Date Filed: 03/04/2015



                                 No. 14-10951
unprotected). Second, the memo attached to Benes’s email also stated that
“[p]roviding project reports was (and is) my job responsibility, and if I would
not have reported these inappropriate practices and project violations, I would
not be performing (and in fact would be in violation of) my job duties and my
professional and engineering ethics.” ROA 1358; see Garcetti, 547 U.S. at 421.
Third, although not dispositive, Benes signed the email—which was written on
City of Dallas stationery—using his professional title “Senior Engineer” and
“City of Dallas, DWU.” Cf. Charles, 522 F.3d at 513 (“[I]t is apparent that
Charles identified himself as a Commission employee solely to demonstrate the
veracity of the factual allegations he was making in his e-mails to the
legislators.”).
      The district court also highlighted that the emails were sent to the Dallas
City Council to show that Benes’s speech was made internally to his
supervisors and therefore not protected. Although the court described the City
Council as “within the same organization . . . as Benes” and “within [his] chain
of command,” ROA 2126, this factor is not clear cut. Benes’s direct employer
was the Dallas Water Utilities, so Dallas City Council members were not his
direct superiors. On the other hand, they obviously have some authority over
a city department like the Utility. Compare Williams, 480 F.3d at 694 (finding
memo from school athletic director to office manager and principal at the same
school was written in the course of performing job duties), with Charles, 522
F.3d at 513 (providing First Amendment protection when employee’s speech
was not made to higher-ups in his organization but rather to elected
representatives).
      Benes contends that Puckett’s deposition testimony solves the Garcetti
inquiry. She admitted that Benes’s duties did not include making reports to
the City Council or the Mayor, and that “waste of taxpayers’ money by the City
government is a matter of public concern.” ROA 1812–13. But the fact that
                                       8
    Case: 14-10951    Document: 00512957327     Page: 9   Date Filed: 03/04/2015



                                 No. 14-10951
Benes’s emails “were not demanded of him” as part of his job “does not mean
he was not acting within the course of performing his job.” See Williams, 480
F.3d at 694; Garcetti, 547 U.S. at 424–25 (noting that “[f]ormal job descriptions
often bear little resemblance to the duties an employee actually is expected to
perform” (internal citation omitted)).     With respect to the public concern
comment, this is a different (though sometime related) question from the
Garcetti “official duties” inquiry. See Williams, 480 F.3d at 692 (“Even if the
speech is of great social importance, it is not protected by the First Amendment
so long as it was made pursuant to the worker’s official duties.”). Therefore,
Puckett’s testimony does not resolve the question of whether Benes’s email
constituted protected speech.
      This discussion of the relevant Garcetti factors shows that the case law
does not clearly establish whether Benes was speaking pursuant to his job
duties or as a citizen.   This is precisely the situation in which qualified
immunity “gives government officials breathing room to make reasonable but
mistaken judgments about open legal questions.” See Al-Kidd, 131 S. Ct. at
2085; see also Gunaca v. Texas, 65 F.3d 467, 474 (5th Cir. 1995) (explaining
that public officials facing First Amendment retaliation lawsuits are often
entitled to qualified immunity “because ‘reasonable government officials,
knowing only that they must not infringe on [employee free speech rights],
would not necessarily know just what conduct was prohibited’”(quoting Noyola
v. Tex. Dept. of Human Res., 846 F.2d 1021, 1025 (5th Cir. 1988)); Noyola, 846
F.2d at 1025 (“There will rarely be a basis for a priori judgment that the
termination or discipline of a public employee violated ‘clearly established’
constitutional rights.”). We therefore agree with the district court that Puckett
did not violate clearly established rights and was entitled to summary
judgment. The judgment is AFFIRMED.


                                       9